Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-5, 8, and 9, filed 3/8/21 (and the examiner’s amendment below), with respect to the claims have been fully considered and are persuasive. The 103 and 112 rejections of the claims has been withdrawn. The drawing objections have been withdrawn due to the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Chau on 3/16/21 and 3/22/21.
The application has been amended as follows: 
Claim 1
Lines 17-34[end]:  replace all limitations with wherein controller turns off the DC-DC converter and actuates the voltage monitoring circuit, wherein the voltage monitoring circuit monitors the first power storage device by turning off the second switch and turning on the first switch and wherein the controller is configured to turn on the first switch and the second switch and actuate the DC-DC converter if the voltage measured by the voltage monitoring circuit is below the first voltage threshold so as to charge both the first power storage device and the 

Claim 2
Lines 20-26[end]:  replace all limitations with wherein the first switch and the second switch are turned on and the DC-DC converter is configured to charge the first power storage device and the second power storage device, the DC-DC converter outputting a voltage having the same value as the second threshold, wherein the second switch is turned off when the second power storage device reaches the second voltage threshold and the controller actuates the DC-DC converter to output a voltage having the same value as the first threshold, and wherein the first power storage device is charged until the voltage matches the first voltage threshold, wherein the first switch is turned off.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses an in-vehicle power supply apparatus comprising: a DC-DC converter that outputs DC power; 	a first power storage device having a first voltage threshold and a second power storage device having a second voltage prior art fails to disclose the further inclusion of the combination of wherein controller turns off the DC-DC converter and actuates the voltage monitoring circuit, wherein the voltage monitoring circuit monitors the first power storage device by turning off the second switch and turning on the first switch and wherein the controller is configured to turn on the first switch and the second switch and actuate the DC-DC converter if the voltage measured by the voltage monitoring circuit is below the first voltage threshold so as to charge both the first power storage device and the second power storage device at an output voltage having the same value as the second threshold and charge the second power storage device until the voltage of the second power storage device reaches the second voltage threshold and is fully charged, wherein the controller turns off the second switch, and charged wherein the DC-DC converter outputs an output voltage having the same value as the first threshold, wherein the controller turns off the DC-DC converter and the first switch when the first power storage device reaches the first voltage threshold and the first power storage device is fully charged.
Regarding Independent Claim 2, the prior art discloses an in-vehicle power supply apparatus comprising: a DC-DC converter that outputs DC power; a first power storage device prior art fails to disclose the further inclusion of the combination of wherein the first switch and the second switch are turned on and the DC-DC converter is configured to charge the first power storage device and the second power storage device, the DC-DC converter outputting a voltage having the same value as the second threshold, wherein the second switch is turned off when the second power storage device reaches the second voltage threshold and the controller actuates the DC-DC converter to output a voltage having the same value as the first threshold, and wherein the first power storage device is charged until the voltage matches the first voltage threshold, wherein the first switch is turned off.
Dependent Claims 3-6 are allowed for their dependence upon allowed Claim 2. Any comments considered necessary by applicant must be submitted no later than the payment of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859